Citation Nr: 1013238	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-09 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to August 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which, in pertinent part, denied entitlement to 
service connection for a skin disorder.  

This case was remanded by the Board in September 2009 for 
further development and is now ready for disposition. 


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam 
during the Vietnam War, and exposure to Agent Orange is 
presumed.

2.  A chronic skin disorder was not manifest during service, 
was not shown for many years, and is unrelated to service.  

3.  The currently-diagnosed skin disorder, stasis 
dermatitis, is not recognized as related to herbicide 
exposure; chloracne has not been shown.


CONCLUSION OF LAW

A chronic skin disorder was not incurred in or aggravated by 
active duty service or is it the result of herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a skin disorder, to 
include as due to herbicide exposure.  He contends that 
while serving in Vietnam he had a rash on his arm, and that 
these rashes have continued on and off over the years.  He 
also maintains that his skin disorder is the result of 
exposure to Agent Orange.   

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2009).  However, continuity of symptoms is 
required where a condition in service is noted but is not, 
in fact, chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2009).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to herbicide exposure, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 
9, 1962 and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6) (2009).  
  
In this case, the Veteran's personnel records establish that 
he had active service in the Republic of Vietnam within the 
presumptive period specified above.  As such, it is presumed 
that he was exposed to an herbicide agent during active 
service.  See 38 C.F.R. § 3.307(a)(6)(iii).     

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is not 
warranted.  Indeed, service connection is only warranted on 
this basis for a specific list of diseases set forth under 
38 C.F.R. § 3.309(e), to include chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, type II diabetes mellitus, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). 

Claim Based on Agent Orange Exposure

With respect to the claim based on herbicide exposure, the 
threshold issue is whether the Veteran's skin disorder is 
properly diagnosed as chloracne, as he has suggested.  In 
support of the claim are multiple outpatient treatment 
records where he reported a recurrent rash since Vietnam.  
The treating physicians characterized it as being "typical 
for chloracne."  However, no clinical findings of a skin 
rash were ever reported.  In fact, an examination of the 
skin on each occasion was found to have "no rashes, growths, 
ulcers, or bleeding."  

In a July 2008 dermatology consultation, the Veteran 
complained of a rash on the lower legs for months to one 
year.  He related that it had happened before then resolved.  
After a physical examination, the diagnosis was stasis 
dermatitis.  Thereafter, he again reported on multiple 
occasions of eruptions on his legs that had been present 
since Vietnam, which was again characterized as "typical for 
chloracne;" however, on each occasion an examination of his 
skin was normal.

In November 2009, the Veteran underwent a VA examination for 
the purpose of determining the nature and etiology of his 
claimed skin disorder.  At that time, he reported that he 
developed a rash on both arms after being sent to Vietnam 
and he was prescribed some creams that did not have a 
lasting effect.  He was sent to Australia for rest and 
relaxation and the rash cleared up in the cooler climate.

He further reported that after returning home from Vietnam, 
he developed a rash in response to gold chains, rings, and 
watches.  He indicated that the rash would spontaneously 
break out but would not last long and spontaneously resolve.  
He did not seek medical attention for the problem.

In the 1980s, the Veteran reported that he started to 
develop what he characterized as hives and suspected that 
Agent Orange exposure was the culprit.  The examiner noted 
the clinical records reporting a rash typical for chloracne 
and the 2008 diagnosis of statis dermatitis.  The Veteran 
acknowledged that he had not had an outbreak since 2008 and 
that the main symptoms were itching and weeping.  He 
believed that his rash had been cured.  

After a physical examination, the diagnoses included statis 
dermatitis, revolved in 2008 and varicose veins bilaterally.  
The examiner specifically found that the Veteran did not 
have any evidence of acne or chloracne and that there was no 
evidence of contact dermatitis.

	The Board finds this examination was adequate for evaluation 
purposes.  Specifically, the examiner reviewed the claims 
file, interviewed the Veteran, and conducted a physical 
examination.  There is no indication that the VA examiner 
was not fully aware of the Veteran's past medical history or 
that she misstated any relevant fact.  
	
	As to the characterization of the Veteran's rash as "typical 
for chloracne" in the outpatient treatment records, the 
Board places less probative value on that evidence.  
Significantly, it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
	
	The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the clinicians' statements are based on the 
reported history of the Veteran.  The fact that they 
characterized the rash as "typical of chloracne" is 
speculative and insufficient to establish a medical nexus, 
particularly when the clinicians were not observing a rash 
at the time.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (there was a plausible basis for the Board's decision 
that a disability was not incurred in service where even the 
medical evidence favorable to the appellant's claim did 
little more than suggest the possibility that the veteran's 
illness might have been caused by his wartime radiation 
exposure).  On the other hand, the only clinician to have 
observed the Veteran's rash, diagnosed statis dermatitis.  

Moreover, it has been observed that statements from doctors 
which are inconclusive as to the origin of a disease can not 
be employed as suggestive of a linkage between the current 
disorder and the claimed incident of service. Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).  

In this case, the clinicians gave no basis for their 
opinions; therefore, the Board places less probative value 
on the statements.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (medical opinion that contains only 
data and conclusions without any supporting analysis is 
accorded no weight); Bloom v. West, 12 Vet. App. 185, 187 
(1999) (an opinion that is unsupported and unexplained is 
purely speculative and does not provide the degree of 
certainty required for medical nexus evidence). 

In sum, even presuming that the Veteran was exposed to Agent 
Orange during service, based on the evidence above, the 
Board finds that the Veteran's skin disorder is not 
chloracne.  While the clinical records have suggested his 
skin rash was "typical for chloracne," the only clinician to 
evaluate an actual skin eruption diagnosed the disorder as 
statis dermatitis.  

Having determined that the Veteran's skin disorder has been 
diagnosed as statis dermatitis and not chloracne, the Board 
finds no clinical evidence which supports a finding that his 
skin disorder is due to Agent Orange exposure.  
Significantly, stasis dermatitis is not on the list of 
presumptive diseases associated with Agent Orange exposure.  
As such, the claim for service connection on the basis of 
Agent Orange exposure must necessarily be denied. 

Claims on a Direct Basis

	Having concluded that entitlement to service connection for 
a skin disorder has not been established as secondary to 
herbicide exposure, the Board will next review entitlement 
on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994).
	
The Veteran's service treatment records are negative for any 
in-service treatment for skin disorder or rashes.  The 
August 1971 separation examination noted a normal that 
clinical evaluation of the skin.  Therefore, no chronic skin 
disorder was noted in the service records.  

	Next, post-service evidence does not reflect skin 
symptomatology for many years after service discharge.  The 
Board notes the numerous VA treatment records dated from 
2006 where the Veteran reported eruption on the legs since 
Vietnam.  However, none of the clinical records reflect 
rashes, growths, ulcers, or bleeding of the skin until 2008, 
when he was diagnosed with stasis dermatitis.  This is the 
first recorded symptomatology related to a skin disorder, 
coming some 35+ years after discharge.  Therefore, the 
medical evidence does not reflect continuity of 
symptomatology.

	In addition to the absence of documented post-service 
symptomatology related to a skin disorder for many years, 
the evidence includes the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to a skin disorder during and since discharge from the 
service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  
	
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible. Significantly, 
the Board emphasizes the multi-year gap between discharge 
from active duty service (1971) and initial reported 
symptoms related to a skin disorder in approximately 2008 (a 
35+ year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).
	
	Moreover, he first reported that he had a skin rash which 
was related to service in Vietnam in June 2006, after he 
filed his claim in March 2006.  Prior to filing his claim, 
the only problems on his medical/surgical history were 
alcohol abuse, depressive disorder, and bronchitis.  He also 
reported a history of arthritis.  His silence, when 
otherwise reporting his past medical history constitutes 
negative evidence.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy 
because the declarant has a strong motive to tell the truth 
in order to receive proper care).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the medical evidence or through 
his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
evidence does not attribute the Veteran's skin disorder to 
active duty.    
	
Turning again to the November 2009 VA examination report, 
the examiner specifically found that "it is not at least as 
likely as not that the Veteran's current skin disorder of 
stasis dermatitis is probably related to his military 
service . . . (ie, the stasis dermatitis is not related to 
his military service . . . .).  A reasonable reading of this 
opinion is that there is no direct causal relationship 
between the Veteran's current skin disorder and active duty.

The examiner provided the rationale that service treatment 
records were negative for any evidence of a rash or 
treatment for a rash, that the characterization that the 
rash was "typical for chloracne" was not offered with any 
medical support, that there was no examination documented 
describing the rash, and a subsequent evaluation diagnosed 
statis dermatitis in 2008, many years after discharge.

The Board has also considered the Veteran's statements 
asserting a nexus between stasis dermatitis and active duty 
service.  While the Board reiterates that he is competent to 
report symptoms as they come to him through his senses, a 
diagnosed skin disorder is not the type of disorder that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 
U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in that same 
letter, the RO provided the Veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development 
of the claim.  This duty includes assisting him or her in 
the procurement of service treatment records and other 
pertinent records, and providing an examination when 
necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to 
consider: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing an in-service event, injury, or 
disease, or manifestations during the presumptive period; 
(3) an indication that the disability or symptoms may be 
associated with service; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA clinical records.  Next, a 
specific VA medical opinion pertinent to the issue on appeal 
was obtained in November 2009.  In addition, the Board finds 
that the medical evidence of record is sufficient to make a 
decision on the claim.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Service connection for a skin disorder, to include as due to 
herbicide exposure, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


